Citation Nr: 1100423	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  07-14 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel







INTRODUCTION

The Veteran had active service from April 1963 to April 1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision by the Department 
of Veterans Affairs (VA), Regional Office (RO), in Montgomery, 
Alabama.

In a March 2009 rating decision, the RO granted service 
connection for tinnitus.


FINDING OF FACT

With resolution of any doubt in the Veteran's favor, bilateral 
hearing loss is related to in-service acoustic trauma.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 
1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  As the Board's 
decision to grant entitlement to service connection for bilateral 
hearing loss herein constitutes a complete grant of the benefit 
sought on appeal, no further action is required to comply with 
the VCAA and the implementing regulations.


Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
during service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2010).

In order to prevail on the issue of service connection for any 
particular disability, there must be evidence of a current 
disability; evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence, or in certain 
circumstances, lay evidence, of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic, or where the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303 (2010).

Service connection for certain organic diseases of the nervous 
system may also be established based upon a legal "presumption" 
by showing that it manifested itself to a degree of 10 percent or 
more within one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  
In addition, service connection may be granted for any disease 
diagnosed after service when all the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2010).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. §3.385 (2010).

The Board points out, however, that the absence of in-service 
evidence of hearing loss is not fatal to a claim for service 
connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Evidence of a current hearing loss disability (i.e., one meeting 
the requirements of 38 C.F.R. § 3.385, as noted above) and a 
medically sound basis for attributing such disability to service 
may serve as a basis for a grant of service connection for 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran's service treatment records pertinent to his active 
service from 1963 to 1967 are unavailable.   See September 2005 
VA Memorandum.  When, as here, the service treatment records 
cannot be located, through no fault of the Veteran, VA has a 
heightened obligation to more fully discuss the reasons and bases 
for its decision and to carefully consider applying the benefit-
of-the-doubt doctrine.  See, e.g., O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).

The record shows that the Veteran underwent an ear, nose, and 
throat consultation in January 2000 and was found to have 
moderate sensorineural hearing loss, bilaterally.  See February 
2000 statement from Dr. J.G.S, a private physician. 

A VA audiological examination was scheduled in January 2007; 
however the Veteran failed to report and asked that his 
examination be rescheduled.


According to his substantive appeal, received in April 2007, the 
Veteran attributes his current hearing problem to a mortar or 
Howitzer attack that occurred in or around October 1965 through 
January 1966.  He indicated that the first attack blew him into 
the air, and afterward he noticed a bloody discharge from his 
ears as well as ringing in the ears.  He stated that at the first 
opportunity, he reported his hearing problem to a Corpsman.  

Thereafter, in February 2009, the Veteran underwent a VA 
audiological examination.  He related his hearing difficulty to 
an in-service mortar attack.   He indicated that he was "blown 
up" and that his ears hurt badly afterward.  On audiogram, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
60
65
75
LEFT
45
55
60
70
70

Speech recognition score was 56 percent, bilaterally.  After a 
review of the claims file, the February 2009 examiner stated that 
without the Veteran's service treatment records, it was 
impossible for her to form an opinion as to the etiology of the 
Veteran's hearing loss without resorting to mere speculation.  

In March 2009, service connection for tinnitus based on in-
service noise exposure was established.

There is evidence of a current bilateral hearing loss disability.  
In this regard, both the private and VA medical evidence of 
record shows diagnoses of bilateral hearing loss that meet the 
criteria for a hearing loss disability for VA compensation 
purposes, as defined by 38 C.F.R. § 3.385.  See medical evidence 
dated in 2000 from Dr. J.G.S., and the February 2009 VA 
examination report.

As indicated, the service treatment records are unavailable, 
therefore there is no objective evidence of hearing complaints or 
treatment during service.  The Board however observes that the 
Veteran's DD-214 shows that his military occupational specialty 
during active service was an "81 mm Mortar Man."  Thus, in 
light of the Veteran's statements concerning in- service noise 
exposure, as well as his documented military occupational 
specialty during active duty, noise exposure is conceded.  38 
U.S.C.A. § 1154(a).

Thus, this case turns on the issue of whether there is a nexus 
between the current hearing loss disability and service, or 
whether continuity of hearing loss symptomatology has been 
established.

Although the VA examiner in February 2009 specifically found that 
a positive nexus could not be provided without resorting to mere 
speculation, the examiner's reasoning failed to account for the 
Veteran's competent and credible statements as to continuity of 
symptoms ever since service.  Thus, in light of the medical 
evidence of current bilateral hearing loss, the Veteran's 
documented military occupational specialty as a "81 mm Mortar 
Man," the conceded in-service noise exposure, the Veteran's 
competent and credible report of a decline in hearing acuity 
during and since service, and affording heightened scrutiny due 
to the absence of the service treatment records, the Board finds 
that evidence is at the very least in equipoise as to whether his 
bilateral hearing loss had its onset during service.

Further inquiry could be undertaken with a view towards 
development of the claim so as to obtain an additional medical 
opinion.  However, under the benefit of the doubt rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon the 
issue.  Thus, with the resolution of all reasonable doubt in the 
Veteran' favor, the Board finds that the Veteran has satisfied 
his burden of showing that he currently has a bilateral hearing 
loss disability as a result of his period of active service.  See 
Gilbert, 1 Vet. App. at 49; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102 (2010).




ORDER

Service connection for bilateral hearing loss is granted.  




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


